People v Strongminton (2019 NY Slip Op 00912)





People v Strongminton


2019 NY Slip Op 00912


Decided on February 6, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 6, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SHERI S. ROMAN
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX, JJ.


2015-12164
 (Ind. No. 14-01331)

[*1]The People of the State of New York, respondent,
vJarrell Strongminton, also known as Jarrell Strong-Minton, also known as Jarrell Strong Minton, appellant.


Leonard J. Levenson, New York, NY, for appellant.
Anthony A. Scarpino, Jr., District Attorney, White Plains, NY (Brian R. Pouliot and William C. Milaccio of counsel; Sara M. Moriarty on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Ann E. Minihan, J.), rendered October 20, 2015, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the People's contention, the defendant's argument involving his plea of guilty is not barred by his valid waiver of his right to appeal. A contention that a plea of guilty was not knowing, voluntary, and intelligent survives a valid waiver of the right to appeal (see generally People v Seaberg, 74 NY2d 1, 10; People v Bryant, 159 AD3d 715, 716).
The defendant's contention is, however, unpreserved for appellate review, since he failed to move to withdraw the plea before sentencing (see People v McClenic, 155 AD3d 1064). In any event, the plea was knowingly, voluntarily, and intelligently entered (see People v Fiumefreddo, 82 NY2d 536, 543; People v Lopez, 71 NY2d 662, 666; People v Harris, 61 NY2d 9, 17).
RIVERA, J.P., ROMAN, COHEN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court